UNITED STATES DISTRICT COURT Attorney: Morrison Mahoney, LLP
EASTERN DISTRICT OF NEW YORK Wall Street Plaza

Xx 88 Pine Street, Suite 1900
New York. NY 10005

 

AMERICAN TRANSIT INSURANCE COMPANY,
Plaintiff(s) Civil Action No.
1:19-cv-05171-BMC
Vv.
Date Filed: 09/11/2019
YULIA BILYK, ET AL.,
Defendant(s). AFFIDAVIT OF SERVICE
SUMMONS/COMPLAINT

 

 

State of New York County of Nassau SS:

THOMAS DUNN, the undersigned being duly sworn, deposes and says; deponent is not a party herein, is
over 18 years of age and resides in New York State. That on NOVEMBER 25, 2019 at 3:02pm at 1810
VOORHIES AVENUE, 3 FLR., BROOKLYN, NEW YORK 11235, actual place of business,
deponent served the within SUMMONS IN A CIVIL ACTION WITH CASE ACTION NUMBER
AND DATE OF FILING ENDORSED THEREON, COMPLAINT, APPENDIX AND
COMPENDIUM OF EXHIBITS on YULIA BILYK,

Individual: by delivering a true copy of each to personally; deponent knew the person so served to be the
person described

X Corporation: c/o THE RYBAK FIRM PLLC, by delivering a true copy of each to TRACY JOHNSON
— A PERSON WHO REPRESENTED AUTHORITY to accept service on behalf of Defendant,
Deponent knew said corporation so served to be the Defendant's attorney.

Suitable Person: by delivering thereat, a true copy of each to, a person of suitable age and discretion.
Deponent knew the person so served to be

Affixing to Door: by affixing a true copy of each to the door thereof, deponent was unable with due
diligence to find defendant, or a person of suitable age or discretion thereat, having called thereon; at

Mailing: Deponent also enclosed a copy of same, in a postpaid sealed wrapper properly addressed to said
defendant at defendant's last known residence, , and depositing said wrapper in a post office, official
depository under the exclusive care and custody of the United States Post Office, department, with New
York State. Mailed on

X Military Service: | asked the person spoken to whether Defendant was in active military service of the
United States or of the State of New York in any capacity whatever and received a negative reply.
Recipient wore ordinary civilian clothes and no military uniform. The source of my information and the
ground of my belief are the conversations and observations above narrated. Upon information and belief I
aver that the defendant is not in the military service of New York State or of the United States as that term
is defined in either the State or in the Federal statutes.

Description of person served: Female, White Skin, Brown Haj

 

THOMAS DUNN
DCA Lic# 2036015-DCA
PEAK PROCESS SERVERS, INC.
DCA Lic# 2079779-DCA

 

Notary Public} State of New York
No. O2STS06 7 one 48 Davis Avenue

Qualified in Nassau County Port Washington NY 11050
Commission \@xpires May 20, 2022 Tel: 516.822.7070
